Citation Nr: 1040097	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-34 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chondrocalcinosis, left knee, with degenerative joint disease and 
instability, status post surgery, during the period from August 
17, 2006 through December 3, 2008, and to an evaluation in excess 
of 20 percent from March 1, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1943 to January 1946.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  
 
At his hearing, the Veteran raised the issue of entitlement to 
service connection for nerve damage to the left leg resulting 
from the multiple surgical procedures to the left knee.  This 
matter is REFERRED to the RO for appropriate action.

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge in 
January 2010.

The claim for an increased evaluation for left knee disability 
from March 30, 2009, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 4, 2008, the Veteran's left knee disability 
was manifested by degenerative tearing of the lateral meniscus, 
with symptoms including instability, but there was no compensable 
limitation of flexion or extension of the left knee, including 
with consideration of pain.

2.  From March 1, 2009, the Veteran's left knee, status post-
arthroscopy, remained symptomatic, and his range of extension was 
sometimes manifested by pain beginning at 20 degrees of extension 
of the left knee, approximating an overall loss of 15 degrees of 
extension.  


CONCLUSIONS OF LAW

1.  Criteria for a separate, compensable, 10 percent evaluation 
for instability, under Diagnostic Code 5257, in addition to a 20 
percent evaluation for dislocated semilunar cartilage, prior to 
December 3, 2008, for chondrocalcinosis, left knee, with 
degenerative joint disease and instability, status post surgery, 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261, 5262 (2010).

2.  Criteria for a compensable, 20 percent evaluation for 
limitation of extension of the left knee, in addition to a 10 
percent evaluation under Diagnostic Code 5259 for 
chondrocalcinosis, left knee, with degenerative joint disease, 
status post surgery, and a separate, compensable, 10 percent 
evaluation for instability, are met from March 1, 2009.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261, 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before considering the merits of the appeal, the Board must 
consider whether VA's duties to notify and assist the appellant 
have been met.

VA's duties to the claimant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability.  

VA is not required to advise the Veteran to submit evidence of 
the effect that such worsening or increase had on the claimant's 
employment and daily life, or to provide claimant-tailored notice 
of any applicable criteria for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and daily life (such as a 
specific measurement or test result).  Vazquez-Flores v. 
Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009) (overruling Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

If VA does not provide pre-adjudicative notice of any of element 
necessary to substantiate the claim, the burden is on the 
claimant to show that prejudice resulted from a notice error, 
rather than on VA to rebut presumed prejudice.  Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009).

In this case, the duty to notify was satisfied by way of letters 
sent to the Veteran in December 2006 and February 2009.  The 
December 2006 letter was sent prior to the initial RO decision in 
this matter.  The 2006 letter informed the Veteran of the 
criteria for an increased evaluation for left knee disability.  
The notice included information about the criteria governing 
assignments of disability ratings and effective dates for the 
award of benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The 2009 notice included all required notice as 
well.  

The Veteran does not allege that he has been prejudiced, with 
respect to the issue addressed in this decision, by any lack of 
notice and none is apparent from the record. In this case, the 
Veteran received both pre-adjudicative notice, and post-
adjudicative notice in 2009 followed by readjudication of the 
claim and issuance of a statement of the case in September 2009.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

If any notice deficiency is present in this case, the Board finds 
that any prejudice due to an error in notice has been overcome in 
this case, because the testimony provided by the Veteran at his 
January 2010 Travel Board hearing demonstrates that the claimant 
has actual knowledge of the evidence required to substantiate the 
increased evaluation claim at issue.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009).  Under these 
circumstances, the Board finds that the notification requirements 
have been satisfied as to both timing and content.

Duty to assist 

The Veteran's service treatment records have been associated with 
the claims file, and service connection has already been granted 
for the disability at issue.  VA clinical records have been 
obtained, and VA examinations have been provided.  The Veteran 
has submitted private clinical records and private medical 
statements.  The Veteran has been afforded an opportunity to 
submit any additional evidence and to identify any relevant 
evidence.  

The Veteran testified at a January 2010 Travel Board hearing.  
The Veteran did not indicate at that hearing that there was any 
additional information which would be relevant.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review may proceed.  

Claims for increased evaluations

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  
The percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In this instance, consideration must also be given to a 
longitudinal picture of the Veteran's disability to determine if 
the assignment of separate ratings for separate periods of time 
during the pendency of the appeal, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In determining the present level of a disability for an 
increased evaluation claim where the award of service connection 
for that disability was in effect prior to the increased 
evaluation at issue, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Criteria applicable to evaluation of knee disability

Full range of motion of the knee is from 0 degrees to 140 degrees 
in extension and flexion.  See 38 C.F.R. § 4.71, Plate II.  Under 
Diagnostic Code (DC) 5260, a 10 percent rating is assigned when 
flexion is limited to 45 degrees.  For a 20 percent evaluation, 
limitation must be to 30 degrees.  A 30 percent evaluation is 
warranted with limitation to 15 degrees of flexion.  Under 
38 C.F.R. § 4.71a, DC 5261, a noncompensable rating is assigned 
when knee extension is limited to 5 degree; when extension is 
limited to 10 degrees, a 10 percent rating may be assigned.

According to Diagnostic Code 5257, which rates impairment based 
on recurrent subluxation or lateral instability of the knee, a 10 
percent rating will be assigned with evidence of slight recurrent 
subluxation or lateral instability of a knee; a 20 percent rating 
will be assigned with evidence of moderate recurrent subluxation 
or lateral instability; and a 30 percent rating will be assigned 
with evidence of severe recurrent subluxation or lateral 
instability.  DC 5257.  Consideration of an increased rating 
where a Veteran has both instability and pain is inapplicable to 
ratings under DC 5257 because DC 5257 is not predicated on loss 
of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, DC 5258.  Removal of the 
semilunar cartilage, if symptomatic, will be rated 10 percent 
disabling.  38 C.F.R. § 4.71a, DC 5259.  "Semilunar cartilage" is 
defined as either of the crescent-shaped wedges of fibrocartilage 
found in the knee.  The meniscus is a crescent-shaped wedge of 
fibrocartilage.  See Dorland's Illustrated Medical Dictionary 
1127 (30th ed. 2003).

Where a Veteran has degenerative joint disease which is evaluated 
under DC 5003, a separate, compensable evaluation may be assigned 
under DCs 5257 if the Veteran also has knee instability or 
subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating 
claimant for separate functional impairments under DCs 5257 and 
5003 does not constitute pyramiding).  See also Esteban v. Brown, 
6 Vet. App. 259 (1994) (separate disabilities arising from a 
single disease entity are to be rated separately).

Where a Veteran has degenerative joint disease which is evaluated 
under DC 5003, a separate, compensable evaluation may be assigned 
under DCs 5257 if the Veteran also has knee instability or 
subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating 
claimant for separate functional impairments under DCs 5257 and 
5003 does not constitute pyramiding).  See also Esteban v. Brown, 
6 Vet. App. 259 (1994) (separate disabilities arising from a 
single disease entity are to be rated separately).

Adequate consideration of functional impairment, including 
impairment from painful motion, weakness, fatigability, and 
incoordination, is required.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature of 
the particular disability to be rated under a given diagnostic 
code determines whether the diagnostic code is predicated on loss 
of range of motion.  If a musculoskeletal disability is rated 
under a specific diagnostic code that does not involve limitation 
of motion and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of Sections 4.40, 4.45, and 4.59.  See 
VAOPGCPREC 09-98.

Facts and analysis

In 1946, the Veteran was awarded service connection for a left 
knee disability, characterized as bursitis.  That disability was 
initially evaluated as 10 percent disabling, with a later 
reduction to a noncompensable evaluation in 1951.  A 2002 rating 
decision again awarded a 10 percent evaluation, and the 
disability was recharacterized as chondrocalcinosis, left knee, 
with instability, status post surgery.



1.  Evaluation prior to December 4, 2008

In August 2006, the Veteran sought an increased evaluation in 
excess of 10 percent for his left knee disability.  VA clinical 
records dated in September 2003 and March 2005 state that the 
Veteran, who had undergone left knee surgery in 1971, was being 
treated by a private rheumatologist.  

On VA examination conducted in January 2007, the Veteran reported 
stiffness and fatigability, left knee.  He reported that he had 
experienced two episodes of falling in the past year due to the 
knee giving way.  He reported a localized, squeezing-type or 
cramping pain in the knee.  Pain was elicited by physical 
activity.  The examiner stated that the scar from the 1971 
surgery was 12 cm by 0.2 cm in size, and did not result in 
disfigurement, tissue loss, inflammation, keloid formation, or 
other symptoms.  The Veteran's posture was within normal limits.  
His gait was mildly antalgic.  He did not use any assistive 
device.

Objectively, there was no edema, weakness, abnormal movement, 
subluxation, or guarding of movement of the left knee.  There was 
tenderness, crepitus, and slight recurrent subluxation.  The 
Veteran was able to flex the left knee to 135 degrees, with pain 
beginning at 125 degrees.  Extension was to 0 degrees, and the 
examiner indicated that there was no pain on extension to the 
full range.  There was additional pain, fatigue, and lack of 
endurance of the left knee on repetitive motion, with the lack of 
endurance being the major functional impact.  There was slight 
instability of the anterior and posterior cruciate ligaments, but 
the medial and lateral ligaments were stable.  The medical and 
lateral meniscus tests were abnormal.  The examiner stated that 
the left knee disability impaired the Veteran's daily activities 
such as prolonged standing, walking, kneeling, climbing stairs, 
bending, and heavy lifting.  

Based on the results of this examination, the RO granted an 
increased evaluation, to 20 percent, for left knee disability, 
effective as of the date of receipt of the Veteran's August 2006 
claim.  While this examination supports a 20 percent evaluation, 
it does not support any higher evaluation.  In particular, a 20 
percent evaluation is the maximum schedular evaluation which may 
be assigned where there is dislocated semilunar cartilage with 
episodes of locking.  DC 5259.  The evidence establishes that the 
Veteran's range of flexion and extension were noncompensable.   
DCs 5260, 5261.  

The examiner who conducted the 2007 VA examination stated that 
there was no pain on range of extension or flexion, so the 
Veteran did not meet the criteria for a compensable range of 
motion based on consideration of pain.  DeLuca v. Brown, 8 Vet. 
App. at 205, 207.  The examiner further noted that the primary 
impact of repetitive motion was fatigability.  The Board finds 
that this observation is not factually comparable to or 
equivalent to a compensable limitation of motion.  

However, the examiner stated that there was slight instability of 
the anterior and posterior cruciate ligaments.  A finding of 
slight instability warrants a 10 percent evaluation under DC 
5257.  In this case, the evidence appears to distinguish between 
the symptoms of "locking" or "catching" associated with the 
dislocated cartilage and the symptoms of slight instability.  
Thus, it appears that the Veteran is entitled to a separate, 10 
percent, compensable evaluation for instability, to the extent 
that instability findings do not overlap with the symptoms of 
dislocated cartilage.  

In September 2007, the Veteran reported decreased ability to walk 
and inability to play more than 9 holes of golf.  In October 
2007, the Veteran reported that his knee was occasionally 
unstable and would lock, almost causing him to fall.  The 
assigned diagnosis was internal derangement, left knee.  MRI 
(magnetic resonance imaging) examination conducted in August 2007 
disclosed that all ligaments  medial collateral, fibular 
(lateral), anterior cruciate, and posterior cruciate  were 
intact.  The patellar tendon and extensor mechanism were intact.  
There was a small joint effusion and possible tear, lateral 
meniscus.

In October 2007, a private provider, HH, MD, performed an 
arthroscopy and partial lateral meniscectomy.  Mild to moderate 
degenerative osteoarthritis was found throughout the left knee.  
The lateral meniscus showed degenerative tearing at the medial 
edge.  The cruciate ligaments were intact.  

Thus, the evidence during this period reflects that no provider 
indicated that the Veteran had a compensable limitation of either 
flexion or extension or that the functional limitations, such as 
fatigability with repetitive motion, approximated imitation of 
flexion or extension.  DC 5260, 5261.

In June 2008, there was 3+ crepitus.  The Veteran reported pain 
whenever the left knee would pop.  

In September 2008, a private MRI of the left knee disclosed mild 
medial collateral ligament sprain and moderate chondromalacia.  
Extension was limited by 5 degrees.  The Veteran continued to 
report problems with the left knee.  The Veteran cancelled a 
planned left knee arthroscopy because his wife became ill and 
because he had a heart attack.  

On December 4, 2008, the Veteran underwent another partial 
lateral meniscectomy.  The surgeon found a compound tear of the 
posterior end of the lateral meniscus.  The cruciate ligaments 
were intact.  

As noted above, the evidence through 2007 supported a separate, 
compensable evaluation for instability, in addition to the 20 
percent evaluation assigned under DC 5258 for dislocated 
cartilage.  In order to assign an appropriate evaluation prior to 
December 4, 2008, the Board has considered whether there was 
evidence favorable to continuation of a separate, compensable 
evaluation for instability for the remainder of the evaluation 
period, through December 4, 2008.  

The provider who examined the Veteran in September 2008 assigned 
a diagnosis of mild medial collateral ligament sprain, in 
addition to the diagnosis of chondrocalcinosis and the diagnosis 
of dislocated cartilage, post-operative.  The assignment of this 
diagnosis in September 2008 demonstrates that a 10 percent 
evaluation for slight instability is warranted through December 
4, 2008.  DC 5257.  

The Board has considered whether an evaluation in excess of the 
10 percent evaluation for slight instability and the 20 percent 
for dislocated cartilage is warranted at any time during this 
portion of the appeal.  The Board finds that the Veteran's 
symptoms were not so increased during any portion of the appeal 
period as to warrant a higher rating.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Although there was some increase in severity of symptoms during 
the months just prior to the Veteran's October 2007 arthroscopy, 
the primary increase was in the complaints of pain.  However, 
there was no compensable loss of either flexion or extension, 
including with consideration of functional loss.  Thus, a 
separate, compensable rating under DC 5260 or 5261 is not 
warranted during this period.  

The 20 percent assigned under DC 5258 is the maximum schedular 
evaluation for that Diagnostic Code.  There is no evidence of 
ankylosis, impairment of the tibia and fibula, or genu 
recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 
5263.  No other diagnostic code is applicable.  

The Board must consider whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Board finds that the schedular rating criteria 
reasonably describe the Veteran's left knee disability level and 
symptomatology, both before and after the October 2007 
arthroscopy, manifested by objective noncompensable limitation of 
motion, pain, fatigability, and moderate, but not severe, 
weakness, and occasional but infrequent locking on complete 
extension, a medical assessment of instability, and subjective 
complaints of pain.  The schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology, so 
consideration of referral for extraschedular consideration is not 
required.  Id.

2.  Evaluation from March 1, 2009

On December 4, 2008, the Veteran underwent another partial 
lateral meniscectomy.  The Veteran was granted a temporary total 
evaluation from that day, December 4, 2008, through February 28, 
2009.  This total evaluation terminated on March 1, 2009, and the 
20 percent evaluation under DC 5258 in effect prior to December 
4, 2008, was reinstated, effective as of March 1, 2009.  The 
December 2008 operative report discloses that there was a 
compound tear of the posterior end of the lateral meniscus.  This 
finding confirms that dislocated cartilage was present 
continuously prior to this time, despite prior surgical 
procedures which removed dislocated cartilage.  The operative 
report specifically states that the cruciate ligaments were 
intact.  However, the operative report does not describe 
observation of the medial collateral ligament.  

On evaluation about two weeks following the December 2008 
surgery, the Veteran was walking without an assistive device.  In 
January 2009, the Veteran sought private evaluation following an 
episode in which the almost fell because the left knee suddenly 
gave way.  

10 days following the December 2008 surgery, the Veteran was 
walking without an assistive device.  In January 2009, the 
Veteran sought private evaluation following an episode in which 
he almost fell because the left knee suddenly gave way.  

On VA examination conducted in March 2009, the Veteran was using 
a cane.  There was edema of the left knee.  The Veteran had 
extension to 0 degrees, with pain beginning at 20 degrees of 
extension.  The examiner stated that the collateral ligaments 
(medial and lateral) and cruciate ligaments (anterior and 
posterior) were stable.  

At the time of evaluation on March 30, 2009, Dr. H. reported that 
the Veteran walked two miles per day and played 9 holes of golf 
daily.  The Veteran complained of left knee pain and giving way.  
The left knee had normal alignment.  Extension was to 0 degrees, 
and flexion was to 135 degrees.  The provider did not indicate 
whether the Veteran had pain with extension or flexion.  The 
collateral ligaments (medial and lateral) and cruciate ligaments 
(anterior and posterior) were intact.  Lachman's test was 
negative.  The patella tracked normally.  The provider indicated 
that the intraoperative photographs disclosed no additional 
dislocated cartilage but disclosed moderate degenerative changes.  

At his Travel Board hearing, the Veteran testified that, since 
his last VA examination in March 2009, his left knee disability 
had become more severely disabling, primarily because of 
numbness.  The Veteran's contention at his hearing that his knee 
surgeries had caused a nerve impairment resulting in numbness is 
REFFERED to the agency of original jurisdiction in the 
Introduction, above.

The evidence establishes that, from March 1, 2009, the Veteran's 
left knee remained painful.  At the March VA examination, the 
Veteran had pain beginning at 20 degrees of extension and at 110 
degrees of flexion.  The Veteran's private provider indicated in 
March 2009 that the degenerative arthritis will require knee 
replacement.  The evidence may be interpreted as disclosing that, 
currently, there is no dislocated cartilage, although the 
Veteran's left knee remains symptomatic post-arthroscopies, and 
that the Veteran continues to experience either locking or 
instability, or both, although there is no objective evidence of 
instability.  

At the time of the March 2009 private examination, the Veteran 
reported that he was still playing 9 holes of golf daily and 
walking 2 miles daily.  However, at his Travel Board hearing, the 
Veteran reported that he had been forced to give up golf and 
could walk only short distances before pain forced him to rest, 
and that he generally used a cane to prevent falling.  The 
Veteran testified that use of the knee increased pain, and that 
if he walked one-half mile, he was "doing good," and then he 
would have to rest and elevate the knee.  (Tr. 22.)  The Veteran 
testified that knee pain would come and go, but was constant 
while walking, and that he did have trouble getting up and down.  
(Tr. 23, 24.)  

Since the Veteran's knee pain was not constant from March 1, 2009 
but was increased by use of the knee, the Board finds that the 
Veteran's pain with extension beginning at 20 degrees 
approximated a constant limitation to 15 degrees, that is, was 
equivalent to a functional loss of 15 degrees of extension, 
during the relevant period, from March 1, 2009 through March 30, 
2009.  This evaluation encompasses the fact that the Veteran's 
extension is sometimes painful beginning at 20 degrees, since the 
Veteran's own testimony establishes that he has periods of 
relief.

From March 1, 2009, the Veteran's left knee remained painful, 
and, on the March VA examination, the Veteran had pain beginning 
at 20 degrees of extension and at 110 degrees of flexion.  The 
Veteran has continued to report instability and giving way of the 
knee, although there is no objective evidence of instability.  
The Veteran's private provider has indicated that the 
degenerative arthritis will require knee replacement.  The 
evidence may be interpreted as disclosing that, currently, there 
is no dislocated cartilage, although the Veteran's left knee 
remains symptomatic post-arthroscopies, and that the Veteran 
continues to experience either locking or instability, or both, 
although there is no objective evidence of ligamentous 
instability.  

Limitation of flexion to 110 degrees, the point at which the VA 
examiner indicated that the Veteran had pain in March 2009, is 
not compensable.  As noted above, limitation of extension to 10 
degrees warrants a 10 percent evaluation, limitation to 15 
degrees warrants a 20 percent evaluation, and limitation to 20 
degrees warrants a 30 percent evaluation.  However, symptoms of 
pain are encompassed within the schedular 20 percent maximum 
evaluation assigned under DC 5258.  The criteria for the 20 
percent evaluation under DC 5258 include "pain" as one of the 
criteria.  In contrast, pain is not one of the criteria 
encompassed under DC 5259, used to evaluate symptomatic residuals 
of removal of dislocated cartilage.  Therefore, if DC 5259 is 
applied in this case instead of DC 5258, the Veteran may be 
separately evaluated for limitation of extension.  

The Board finds that a change in the assigned DC from 5258 to DC 
5259 is consistent with the evidence.  The private provider's 
March 2009 discussion of left knee replacement rather than 
further evaluation for dislocated cartilage indicates that the 
provider's assessment was that the Veteran's arthritis and lack 
of removed cartilage was now the major cause of pain.  

It would be more favorable to the Veteran to assign a 10 percent 
evaluation for left knee disability for symptomatic removal of 
cartilage under DC 5258 instead of a 20 percent evaluation under 
DC 5259, and assign and evaluation under DC 5261 for limitation 
of extension.  In this case, the private provider who evaluated 
the Veteran in March 2009 did not indicate that the Veteran had 
pain on extension, although the VA examiner indicated that there 
was pain beginning at 20 degrees.  The Veteran remains able to 
perform activities of daily living, despite pain on extension, 
although he has stopped playing golf as a result of left knee 
pain.  

Because the Veteran has not identified any specific activity 
precluded by loss of extension, and because the Veteran remains 
able to independently perform activities of daily living, the 
Board finds that the Veteran's limitation of extension, 
considering the effect of pain, approximates a functional loss of 
15 degrees of extension.  Loss of 15 degrees of extension 
warrants a 20 percent evaluation.  

Thus, with the Veteran's 10 percent evaluation for instability, a 
10 percent evaluation under DC 5258, and a 20 percent evaluation 
for loss of extension, the Veteran's left knee disability is 40 
percent disabling, if considered alone.  See 38 C.F.R. § 4.25.  
The Board finds that such evaluations compensate the Veteran for 
each of the disabling symptoms.  However, the Veteran's left knee 
disability does not warrant an evaluation in excess of 40 
percent, when considered alone, since the Veteran is stall able 
to walk independently.  

The Veteran does not require use of an assistive device at all 
times, although he generally uses a cane.  The Veteran is able to 
use his left leg for propulsion, and is able to perform 
activities of daily living independently.  For these reasons, the 
Board finds that an evaluation in excess of 10 percent for 
instability, in excess of 10 percent for post-surgical knee 
residuals, or in excess of 20 percent for limitation of 
extension, is not warranted.  As noted above, the evaluations 
assigned do not include neurologic residuals of disability.  

The Board must consider whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Board finds that the schedular rating criteria 
reasonably describe the Veteran's left knee disability level and 
symptomatology.  The rating schedule allows for increased 
evaluations for knee disability under at least one of the 
assigned Diagnostic Codes, but the Board finds that the Veteran 
has been compensated for the symptoms manifested.  Referral for 
extraschedular consideration is not required.  Id.




ORDER

A separate, compensable, 10 percent evaluation for instability 
under DC 5257, in addition to the 20 percent evaluation assigned 
under DC 5258 for chondrocalcinosis, left knee, with degenerative 
joint disease and instability, status post surgery, prior to 
December 3, 2008, is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal for an evaluation in excess of 20 
percent for left knee disability prior to December 3, 2008, is 
granted to this extent only.

From March 1, 2009, a separate, compensable, 10 percent 
evaluation for instability under DC 5257, and a separate, 
compensable, 20 percent evaluation for limitation of extension, 
left knee, under DC 5261, in addition to a 10 percent evaluation 
under DC 5259 for chondrocalcinosis, left knee, with degenerative 
joint disease and instability, status post surgery, is granted, 
subject to law and regulations governing the effective date of an 
award of monetary compensation.


REMAND

At his January 2010 Travel Board hearing, the Veteran testified 
that his left knee disability had become more severely disabling 
than it was at the time of the March 2009 VA examination.  There 
is no medical evidence as to the severity of left knee disability 
since the March 30, 2009 evaluation.  The Veteran has, in effect, 
requested that he be afforded an additional VA examination.  Such 
examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has been treated 
by any non-VA providers for any claimed disorder 
since March 30, 2009.  Obtain any identified 
records.

2.  Obtain the Veteran's VA clinical records 
since March 30, 2009.  

3.  Afford the Veteran VA examination of the left 
knee.  The claims folder and a copy of this 
Remand should be made available to the examiner 
for review in connection with each examination.  
The examiner should obtain history from the 
Veteran and review the claims files, including 
any private records since March 30, 2009.  Any 
tests or studies deemed necessary for an accurate 
assessment should be conducted, and the results 
should be associated with the claims file and 
discussed in the examination report.  The 
examination report should include a detailed 
account of the severity of left knee disability.  
In particular, the examiner should state whether 
there is ankylosis of the left knee, should 
describe range of motion of the left knee, 
specify the point of flexion or extension at 
which pain begins to occur, and the point at 
which motion is impeded due to pain, including 
after repetitive movement.  The examiner should 
describe limitations due to pain, weakness, 
fatigability, or incoordination.  The examiner 
should state whether there is lateral 
instability, subluxation, dislocation, locking, 
loss of motion, ankylosis, or other symptom of 
left knee disability and should describe the 
severity of such symptom, especially as it 
pertains to any subluxation and instability.  The 
examiner should attempt to quantify the degree of 
additional impairment, if any, during flare-ups, 
with repeated motion, or with extended use.  The 
examiner should describe any increases in left 
knee disability manifested from March 31, 2009, 
to the present.

4.  After completing the above actions, and any 
other development as may be indicated by any 
response received as a consequence of the actions 
taken in the paragraphs above, readjudicate the 
claim as to whether higher ratings are warranted 
for the service-connected left knee disability.  
If the benefit sought is not granted to the 
Veteran's satisfaction, a supplemental statement 
of the case must be provided to the Veteran and 
his representative.  After the Veteran and his 
representative have had an adequate opportunity 
to respond, the appeal should be returned to the 
Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


